Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verenchikov (2017/0032952).
	Verenchikov (2017/0032952) discloses, in figs. 1-15, a mass spectrometer which includes 
Regarding claims 1, 18, 19, 20:
an ion source 42, 112, 122 for producing a beam of ions (see figs. 4, 7, 11, 12); 
an ion energy filter or at least one ion manipulation device 49, 79, 124, 130 for filtering ions according to their kinetic energy and for only transmitting ions having a component of kinetic energy in a first dimension (z-dimension) that is within a selected range (see figs. 4, 11); and
a multi-reflecting time of flight mass analyzer (TOF or MRTOF) or mass separator 10, 50 (see figs. 4, 11); wherein the multi-reflecting time of flight mass analyzer (TOF or MRTOF) or mass separator 10, 50 has an ion accelerator 13 and two gridless ion mirrors 15 that are elongated in the first dimension (z-dimension) and configured to reflect ions multiple times in a second orthogonal dimension (x-dimension) (see fig. 1); wherein the ion accelerator 13 is arranged to receive ions from the energy filter and accelerate the ions into one of the ion mirrors (see fig. 1); wherein the spectrometer is configured to transmit ions from the ion source 42, and/or through the ion energy filter or at least one ion manipulation device 49, 79, 124, 130, in a first direction and then turn the ions in a second, opposite direction and into the mass analyzer or separator 50 (see figs. 4, 7, 11).
Regarding claim 2, comprising a controller for controlling the energy filter so as to only onwardly transmit ions having said component of kinetic energy in the first dimension (z-dimension) within the selected range such that substantially all of these transmitted ions are reflected the same number of times, N, between the ion mirrors (see fig. 1, [0083]).
Regarding claim 3, wherein N is: ≥ 8; ≥ 9; ≥ 10; ≥ 11; ≥ 12; ≥ 13; ≥ 14; ≥ 15; ≥ 16; ≥ 17; ≥ 18; ≥ 19; or ≥ 20 (see fig. 1). 
Regarding claim 4, wherein substantially all ions having a component of kinetic energy in a first dimension (z-dimension) that is outside of the selected range would be reflected between the mirrors a number of times other than N, were they to be transmitted into the mass analyzer or mass separator is considered to be inherent in the Verenchikov (2017/0032952) mass spectrometer because the number of times of the reflected ions that is reflected in the multi-reflecting time of flight mass analyzer or mass separator is based on the energy of the reflected ions. 
Regarding claim 5, wherein the energy filter is configured to only transmit ions having a kinetic energy in the first dimension (z- dimension) that is above a first threshold value; and/or wherein the energy filter is configured to only transmit ions having a kinetic energy in the first dimension (z-dimension) that is below a second threshold value (see [0015], [0019], [0082], [0083]). The first threshold value or the second threshold value is considered to be inherent in the Verenchikov (2017/0032952) mass spectrometer as Verenchikov (2017/0032952) discloses “an energy filtering of ion packets to remove ions with excessive energy spread that do not fit the energy acceptance of a time-of-flight mass spectrometer” in [0011]; “The energy filtering step also contributes by enabling the use of higher pulse amplitudes without affecting peak width by the excessive ion energy spread in the analyzer” in [0013]; “The isochronous energy filter transmits ions within an energy acceptance range of a time-of-flight analyzer” in [0015]; “isochronously filtering energy of the ion packets at chromatic deflecting or focusing of the ion packets and removing ions with unwanted energies on at least one aperture, located in the plane of spatial/angular focusing, while passing through ions that fit within the energy acceptance of the subsequent time-of-flight mass analysis step” in [0019]; “The time-of-flight mass separator has an associated energy acceptance level, and the energy filter removes ions outside of the energy acceptance level of the mass separator” in [0028].
Regarding claim 7, wherein the energy filter comprises at least one electrostatic sector 73, 74, 75 for filtering ions according to their kinetic energy (see fig. 7, [0011], [0016], [0020], [0032], [0117]-[0121]).
Regarding claim 11, wherein the mass analyzer or separator comprises a deflection module 14 configured to deflect the average trajectory of the ions leaving the ion accelerator towards the second dimension (x-dimension) to reduce the velocity component of these accelerated ions in the first dimension (z-dimension) (see fig. 1, [0056]).
Regarding claim 12, comprising an ion cooling device 102 upstream of the energy filter 110 for reducing the average energy of the ions received by the energy filter 110 (see fig. 10, [0076], [0090], [0135], [0138]).
Regarding claim 13, wherein the ion cooling device 102 is a collisional cooling cell configured to be maintained at a gas pressure such that ions collide with gas in the cell to reduce their energy (see fig. 10, [0076], [0090], [0135], [0138]).
Regarding claim 14, wherein the orthogonal accelerator (OA) 13 and the steering (deflecting) lens 14 of the mass analyzer or separator 10 are set at an end of the mass analyzer or separator 10 prior the ions are reflected between the ion mirrors 15 so that the ions are substantially not spatially focused and/or collimated in the first dimension (z-dimension) as the ions travel between the ion mirrors 15; or there are substantially no aberrations due to spatial focusing in the first dimension (z-dimension) as the ions travel between the ion mirrors 15 (see figs. 1, 9).
Regarding claim 15, wherein the two ions mirrors 15 are configured to reflect ions over substantially the same length in the first dimension (z- dimension) (see figs. 1, 12)
Regarding claim 16, wherein the mass analyzer or mass separator 10 comprises an ion accelerator (OA) 13 arranged between the ion mirrors 15 for accelerating ions into one of the ion mirrors 15 (see fig. 1); and/or comprises an ion detector 19 arranged between the ion mirrors 15 for detecting ions after having been reflected by the ion mirrors 15 (see fig. 1).
Regarding claim 17, wherein the mass analyzer or separator 123 is housed in a housing (see fig. 12) and the spectrometer further comprises an ion source122 , and/or at least one ion manipulation device 124, 130, mounted to or arranged adjacent a wall of the housing; wherein the spectrometer is configured to transmit ions from the ion source, and/or through the at least one ion manipulation device 124, 130, in a first direction and then turn the ions in a second, opposite direction and into the mass analyzer or separator 123 (see fig. 7, 12).
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) White et al. (2015/0380206), Hoyes et al. (2018/0330936) and Hoyes et al. (2018/0366313) discloses a mass spectrometer system including an ion energy filter, ion accelerator and a multi-reflection time of flight for analyzing ions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881